Citation Nr: 1502720	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure with hemodialysis as a result of treatment received at VA facilities for diabetes mellitus, type I.

2.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1975 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010 and February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development; it has now been returned to the Board.  The Board finds that the February 2014 remand instructions were substantially complied with.

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In November 2011, the Board denied compensation under 38 U.S.C.A. § 1151 for renal failure with hemodialysis and remanded the claim seeking an increased rating for plantar fasciitis for further development.  After completing additional development regarding the increased rating claim, the RO continued to deny entitlement to a rating in excess of 10 percent in a March 2013 supplemental statement of the case (SSOC).

In the interim, the Veteran appealed the Board's decision to deny entitlement to compensation under 38 U.S.C.A. § 1151 to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision vacating the Board's November 2011 decision to deny entitlement to compensation under 38 U.S.C.A. § 1151, and remanded the claim to the Board for further proceedings.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  


FINDINGS OF FACT

1.  The Veteran does not have additional disability, claimed as renal failure with hemodialysis, as a result of VA care, treatment, or services; no portion of any current renal failure with hemodialysis is due to any fault on the part of VA in providing the care or treatment, or due to an event not reasonably foreseeable.

2.  Throughout the rating period, the Veteran's bilateral plantar fasciitis has been manifested primarily by pain on manipulation and use and indication of swelling.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as renal failure with hemodialysis have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

2.  Throughout the entire period on appeal, the criteria for a 30 percent rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5278 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim seeking an increased disability rating for service-connected bilateral plantar fasciitis, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in March 2008 and August 2009 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the respective claims for entitlement to an increased evaluation for bilateral plantar fasciitis and entitlement to compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2008 and January 2010 rating decisions reflect the initial adjudication of the respective claims after issuance of the letters.  Hence, the March 2008 and August 2009 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement. 

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her appeal, including service treatment records, and post-service treatment records to include private treatment records.

VA examinations were conducted in April 2008, December 2009, February 2013, April 2014, and June 2014.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  As to the increased rating claim, the examinations provided the appropriate clinical findings.  For the claim seeking compensation for additional disability allegedly from VA treatment, the examinations resulted in opinions addressing the relevant theories of entitlement.  Also of record and considered in connection with the appeal is the transcript of the Veteran's May 2011 Travel Board hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with her claims.

Compensation under 38 U.S.C.A. § 1151

Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2014).  38 C.F.R. § 3.361(d)(2) (2014). 

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.358, 3.800 (2014).

Background

The Veteran contends that her current renal failure with hemodialysis resulted from negligent care by a VA clinical physician.  Specifically, she contends that her former VA clinical physician did not read her medical lab results of September 2007 correctly, which purportedly indicated that her kidneys had shut down.  She further states that she is now on hemodialysis three times per week.  The Veteran's statement received in March 2010 provided a chronological history of her renal condition.  The Veteran also contends that her doctor should have provided better care.

Medical evidence from the Tampa VA Healthcare System for the period from July 2002 to June 2010 documents diagnoses of proteinuria, chronic kidney disease stage V, renal failure and diabetes mellitus type I.  The Veteran's creatinine levels and blood urea nitrogen (BUN) readings were as follows: May 2007: creatinine 2.3, BUN 63; September 2007: creatinine 2.0, BUN 55; December 2007: creatinine 1.9, BUN 43.  The records show that the Veteran did not require dialysis until approximately June 2008.  Testing conducted in November 2009 showed a BUN reading of 46 and in November 2009 a creatinine reading of 7.3; both readings were considered high.  The records show a diagnosis of chronic renal disease secondary to diabetes.

The Veteran attended a VA examination in December 2009 at which time the physician reviewed the claims file, including the medical evidence from the Tampa VA Healthcare System.  The examiner noted that the Veteran's BUN and creatinine readings were not higher around September 2007, contrary to the Veteran's statements dated May and July 2009.  The examiner noted a report dated in January 2003 indicating proteinuria, and noting that a 24 hour collection would be taken to rule out nephropathy.  The examiner noted that a subsequent report dated in November 2004 indicated that the physician discussed the need to be more compliant with medications and diet, as the Veteran's diabetes was poorly controlled and the Veteran, again, declined to have a Thallium Stress Test due to her concern regarding possible side effects.  The examiner noted that dialysis was reportedly started in approximately June 2008, 3 days per week for 3.5 hours at a time.  The examiner concluded that the Veteran's renal failure and hemodialysis were not caused by or related to a misdiagnosis or failure to read lab results, and were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of the VA, or by an event not reasonably foreseeable.  The examiner explained that this opinion was based on objective medical evidence in the Veteran's record noting proteinuria and renal failure conditions years prior to her claim of a problem with the care received in 2007.  He further explained that the ongoing reports note the physicians appeared to be aware of the Veteran's renal functioning from at least 2003.  The examiner further indicated the Veteran's BUN and creatinine readings were not higher in September 2007 as these levels became lower in December 2007 so there was no actual worsening noted and the Veteran did not require dialysis until June 2008 when her levels began to rise.

Private medical records from Davita Medical of New Port Richey, Florida dated in February 2010 noted that the Veteran is receiving hemodialysis three days a week.

In a July 2013 Memorandum Decision, the Court stated that the Board provided inadequate reasons and bases to deny the claim because the Board did not address a theory of negligence raised by the appellant, specifically that the VA physician had overlooked her condition.  The Court found that the Board did not address whether the physician's knowledge of the renal failure condition, coupled with VA's failure to provide relevant tests until 2007, resulted in a deviation from the appropriate standard of care when it concluded that the Veteran's renal failure with hemodialysis was not "proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA in furnishing medical care."

In February 2014, the Board remanded the case to obtain a supplemental medical opinion regarding the claim for compensation under 38 U.S.C.A. § 1151 and to afford the Veteran a new VA examination to evaluate her service-connected plantar fasciitis.

A VA Medical Opinion was rendered in April 2014, based on a review of the claims file.  The physician ultimately opined that it was more likely that the Veteran's claimed incurred additional disability, including renal failure requiring hemodialysis, as a result of VA treatment from 2002 to 2008, was unrelated, caused by, or aggravated by medical treatment, rehab program, or participation in a compensated work therapy program activity.  In other words, the physician concluded it was unlikely that the claimed additional disability bore any relationship to VA treatment.

In explanation, the physician noted that the mere fact that an injury occurred while receiving treatment at a VA health care facility is not evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination for the Veteran.

As to the standard of care involved in treating a patient with diabetes mellitus, proteinuria, and renal failure, including whether referral to a nephrologist and a glomerular filtration rate test and/or creatinine test is appropriate, the physician explained that the standard in the medical community are the recommendations issued by the American diabetes Association.  He explained that under those recommendations, the management of individuals with renal failure does not automatically warrant a referral to a nephrologist.  Instead, much of the diagnostic and treatment measures can and are managed in practice by the primary care medical provider.

With respect to the particular facts in the Veteran's case, the physician noted, as to the ordering of a glomerular filtrate rate (GFR) test and/or creatinine to monitor the Veteran's proteinuria and renal failure that the Veteran's creatinine values were followed closely, as they were tested several times per year.  While the GFR value was not mentioned until later, the physician noted this could be calculated at any time using the Veteran's age, creatinine, sex, and race based on a formula.

With regard to the degree of care exercised by the VA physicians expected of a reasonable health care provider in the treatment of the Veteran's kidney condition between 2002 to 2008, the physician noted that the mainstays of the treatment guidelines are that of blood pressure and glucose control.  He noted that this was done by the VA medical provider caring for the Veteran as demonstrated in the clinic notes during the time frame in question.  The complications of the chronic kidney disease when it arose were also managed according to other clinical notes.

The VA physician also addressed the question of whether any failure to provide any relevant testing between 2002 and 2007 (including a GFR and/or creatinine test) or any failure to refer the Veteran to an appropriate specialist resulted in a deviation from the appropriate standard of care.

The VA physician noted that this would not be the case as the guidelines noted in his opinion were followed from a review of the clinic notes during the time frame.  He noted that this was also demonstrated by the frequent laboratory monitoring reflected in the clinical notes.  He also noted that the clinic note of November 22, 2004 demonstrated that it was noticed that the Veteran had gradual worsening of the renal parameters.  As a result, a sonogram of the kidneys was ordered and completed to address any treatable problems.  The result of that test on December 13, 2004 revealed no hydronephrosis, solid mass, or stone that was seen in either kidney.

The VA physician then addressed the question as to whether there was any failure to timely diagnosis and/or properly treat the Veteran's kidney condition which proximately caused the continuance or natural progression of that condition.  The physician specifically noted that he was aware of the Veteran's assertions that, based on her laboratory tests and symptoms, she should have been referred to a specialist earlier.

The VA physician noted that again, this would not be the case as the American Diabetes Association guidelines were followed by the Veteran's primary care providers.  He noted that there were serial clinic notes, as for example the one on April 26, 2006, which mentioned that the Veteran needed to be dietary compliant in the management of her diabetes mellitus and that adjustments in her insulin occurred.  Her medical provider did document the necessary treatment recommendations for her diabetes mellitus consistently.  The notes show that the Veteran was seen several times a year (at times averaging once every 2 to 3 months) for the management of her various medical conditions.

Regarding the Veteran's assertion that her VA physician did not correctly read her September 2007 laboratory test which indicated that one of her kidneys had shut down and as a result the Veteran required hemodialysis, the author of the April 2014 opinion noted that the Veteran's laboratory results in September 2007 were more or less comparable to what they had been in the preceding months.  In addition, he stated that the Veteran did have a sonogram of the kidneys completed in October 2007 which was unremarkable, and that a repeat study three months later showed that her renal parameters remained stable at or near what they had been for many months.  The VA physician noted that, consequently, there was not any supported rationale for the Veteran's assertion that there was a misinterpretation of her laboratory tests in September 2007 by the medical provider.

In her February 2010 notice of disagreement (NOD), the Veteran asserted that her laboratory tests revealed stage 3 chronic kidney disease in November 2003.  She argued that, based on laboratory testing from February 2004 she should have been seeing a nephrologist, but she was not seen by a specialist until it was "too late" and she entered into renal failure.  The Veteran reported that, in October 2007 she complained to her VA physician of a rash across her stomach and not feeling well, but was told "there was nothing wrong."  She reported that her weight was 209 pounds and her blood pressure was 174/78 at that time.  The Veteran argued that, had a nephrologist been seeing her, her weight and blood pressure would have been monitored to see if she was retaining water and whether she had symptoms such as rashes, a swollen stomach, swollen ankles, or a swollen groin (which she reported having when she was evaluated in late March 2008).  She also described puffy eyelids, redness in her ankles, and bumps secreting water coming out of her skin.

In his April 2014 opinion the VA physician acknowledged the above assertions.  He outlined the National Kidney Foundation stages of kidney disease and stated that by a calculation of the GFR using the Veteran's age, sex, race, and serum creatinine, she had a calculated value of 37 ml/min, which would fit the Stage 3 chronic kidney stage grouping.  He noted, however, a referral to a nephrologist was not necessarily warranted under the current guidelines, as the emphasis on the treatment of her hypertension and diabetes mellitus to achieve the desire target goals were going to be the mainstay of treatment.

The VA physician noted that again in the Veteran's case the guidelines were followed and would have been exactly what a nephrologist would have done in the same or similar instances.  The issues the Veteran noted arose from the chronic kidney disease and would have been experienced by a kidney specialist as well; the subspecialist would have employed the same measures as the primary care provider to address the same conditions.

The Veteran testified during her May 2011 Travel Board hearing that her VA physician failed to send her to a nephrologist and asserted that, had she been referred to a specialist early enough, she might not be in renal failure.  The Veteran testified that she first realized there was a problem in April 2007, when she gained 70 pounds in water weight.  She also acknowledged the notation in her VA treatment record that she was noncompliant with her diet and medications.  However, the Veteran stated that she took four or five shots of insulin a day and tested her blood sugar.  Consequently, she attributed her renal failure to the misdiagnosis or failure to read the results of her blood tests properly.

The VA physician acknowledged the Veteran's testimony and commented that the Veteran had diabetes mellitus for a prolonged period of time which resulted in the development of her chronic kidney disease.  He noted that according to a July 2002 note, she was known to have had her diabetes mellitus for twenty years, and that it was an inevitable conclusion that she would have developed chronic kidney disease anyway as most individuals with diabetes mellitus acquire it by this time frame.  He explained that an early referral to the nephrologist would not have avoided this problem, and that the treatment and the outcome would have been the same regardless of who cared for the Veteran.

The VA physician in April 2014 noted that the primary care providers did have a difficult time in the management of the Veteran's diabetes mellitus; there were several entries in the records which demonstrate that the Veteran was not compliant with her diabetes mellitus management, for example not bringing her glucose readings, being dietary noncompliant, and having elevated glucose and A1C values.

The VA physician stated that given that the Veteran had diabetes for more than twenty years, she was bound to develop her chronic kidney disease and the need for dialysis, and that even having perfect control of diabetes mellitus is no guarantee that diabetes mellitus induced kidney disease will not happen.  Rather, good control only just delays this inevitable problem.  The physician explained that when the Veteran approached the VA system in 2002 for the management of her medical problems, she was at about the right time to have her kidney condition manifest itself.

The physician concluded that there was no evidence that could establish that the proximate cause of disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination for the Veteran.  The care or that treatment was furnished with the Veteran's informed consent as shown by the records.  Given the surveillance and prompt attention to address medical issues as they developed, there was no departure from the accepted levels of medical care or the performance of professional duties expected of reasonable health care providers.



Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2014).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In this case, while the Veteran is competent to report her subjective symptoms related to her diabetes, she is not competent to report that her subsequent renal failure with hemodialysis constitutes additional disabilities as a result of any VA care or treatment, whether there was any fault on the part of VA in providing such treatment, or whether the renal failure with hemodialysis was caused or aggravated by the Veteran's treatment.  Rather, such questions require specialized knowledge, training, or experience due to the complex nature of the endocrine and renal systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The questions also involve the medical standard of care, which clearly requires medical experience, rather than lay speculation.

In short, competent medical evidence is required.  The standard of medical care at issue, and the relationship of such care to a current disability are quintessentially medical questions.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

After carefully reviewing the competent evidence of record, the Board finds that the cause of any additional disabilities claimed by the Veteran is not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or to be result of an event not reasonably foreseeable.  

The only competent evidence addressing whether the Veteran has additional disability resulting from fault on the part of VA medical treatment is against the claim.  The December 2009 VA examiner concluded that the Veteran's renal failure and hemodialysis were not caused by or related to a misdiagnosis or failure to read lab results properly.  The examiner specifically found that the renal failure was not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA, or an event not reasonably foreseeable, and relied on the fact the VA treating physician noted the diagnoses of proteinuria and renal failure years before the Veteran's claim of her problem beginning in 2007.  Further, the VA examiner noted that the November 2004 VA treatment record indicated the Veteran was noncompliant with her diet and medications to control her diabetes mellitus.

The Court in its July 2013 Memorandum Decision, essentially instructed VA to address whether the treating physician's knowledge of the renal failure condition, coupled with VA's "failure" to provide relevant tests until 2007, resulted in a deviation from the appropriate standard of care.  

In response, VA obtained the April 2014 medical opinion.  The examiner reviewed the Veteran's course of treatment over the years, including the relevant lab values concerning renal function.  The physician identified the source of his opinion concerning the appropriate standard of medical care, and concluded that from his review of the treatment notes, the treating providers had followed the guidelines for blood pressure and glucose control, as well as the complications of the chronic kidney disease when it arose.

The physician also noted that between 2002 and 2007, testing was done in light of indicating of renal deterioration, but that the diagnostic testing did not result in any clinical findings.  The VA physician addressed the Veteran's assertions that she should have been referred to a specialist earlier, but concluded that the clinicians followed the pertinent guidelines for the treatment of diabetes and complications.  He noted that the Veteran's medical provider did document the necessary treatment recommendations for the Veteran's diabetes mellitus consistently.  

The April 2014 VA physician ultimately concluded that given the Veteran's longstanding history of diabetes she was bound to develop chronic kidney disease and the need for dialysis, and that therefore there was no evidence that the proximate cause of the claimed disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination for the Veteran.  To the contrary, the care and treatment was furnished with the Veteran's informed consent as shown by records, and the examiner emphasized that given the surveillance and prompt attention to address medical issues as they developed, there was no departure from the accepted levels of medical care or the performance of professional duties expected of reasonable health care providers.

The December 2009 and April 2014 physician's both based their opinions on a review of the Veteran's medical records, discussed the medical evidence of record, and provided a detailed rationale for the opinions.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The supplemental opinion rendered by the April 2014 VA physician addressed the additional questions posed by the Court in its July 2013 Memorandum Decision, as well as the Board's February 2014 remand.  As such, the Board considers these medical opinions to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor her representative has presented, or alluded to the existence of any medical evidence or opinion that contradicts the December 2009 or April 2014 VA medical opinions.

As already discussed, the Veteran's own opinions in this case concerning the presence of additional disability or the role of any VA treatment in causing that additional disability are not competent evidence.

Consequently, the Board finds that the competent evidence of record establishes that the Veteran does not have additional disability that resulted from VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment for the diabetes mellitus and complications.  Nor is there evidence that the claimed additional disability was the result of an event not reasonably foreseeable.  The April 2014 VA physician in particular addressed the accepted levels of medical care or the performance of professional duties expected of reasonable health care providers, and concluded they had been met in the Veteran's case.

In reaching this conclusion, the Board has considered the Veteran's assertions in multiple written statements as well as during her May 2011 hearing.  
As explained earlier, although the Veteran is competent to report that she has to receive dialysis and the other, indisputable, inconveniences her current disorder imposes upon her daily living, she is not competent to opine as to the cause of her renal failure, or to address the standard of medical care.
 
Based on the foregoing discussion, the Board concludes that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for renal failure with hemodialysis, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Increased Rating, Plantar Fasciitis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

The Veteran's plantar fasciitis is currently rated as 10 percent disabling for the right foot and as 10 percent disabling for the left foot, pursuant to Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 refers to an unlisted disability of the foot. Diagnostic Code 5276 refers to flatfoot, acquired.  The Board notes that the Veteran's foot conditions have been categorized under the diagnostic code for flatfoot, and that the Veteran has been diagnosed with bilateral flatfoot as well as claw foot (pes cavus).  Other applicable Diagnostic Codes include 5010 (arthritis), 5280 (hallux valgus) and 5282 (hammertoe).  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280, 5282.  The Board finds that no other diagnostic codes are applicable, as the Veteran has not been diagnosed with weak foot, metatarsalagia or Morton's disease, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5281, 5283 (2014).

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral pes planus that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Pursuant to Diagnostic Code 5278, a 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.
A 10 percent rating is warranted for moderate foot injury, a 20 percent rating is warranted for moderately severe foot injury and a 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA outpatient treatment records dated from March 2007 to October 2009 document periodic podiatry evaluations.  A medical report dated in February 2009 noted that the Veteran was diabetic with neuropathy and a service-connected flat foot condition.

At her April 2008 VA examination, the Veteran complained of sore feet, and indicated that her shoe inserts did not help with pain or difficulty walking.  She described sharp stabbing bilateral foot pain, weakness, stiffness, swelling, and heat and redness.  The examination showed normally aligned Achilles tendons with and without weight bearing in both feet.  The Veteran's posture was not normal with standing and it was noted that the Veteran had a pronated stance.  There was no forefoot or mid foot malalignment.  There was no evidence of abnormal weight bearing, callosities, skin changes, ulcers, vascular changes, abnormal shoe wear, edema, or functional limitations with standing or walking.  Pain was noted on palpation.  There was no evidence of instability or laxity.  The examiner stated that the Veteran's current level of disability was noted to be moderate due to not performing recommended treatments, such as icing, stretching, injections, physical therapy, and weight loss.  The Veteran was diagnosed with bilateral plantar fasciitis.

Treatment records dated in May 2008 from Trinity Professional Center show treatment for left foot pain following a left foot toe fracture.  An ultrasound was conducted and showed evidence of minimal to moderate inflammation with slight enlargement to fascia.  The recommendation was made to use soft inserts in the Veteran's shoes.  In July 2008, the Veteran was again seen and was having pain in the arch of both of her feet and reported tenderness when walking.  It was suggested that she receive a neutral position posted orthotic and that the orthotic should be rigid.  The Veteran was diagnosed with bilateral plantar fasciitis, diabetes mellitus, and diabetic neuropathy.

A letter dated in January 2009 from I.E.B., D.P.M., P.A. noted that the Veteran was a patient and was having pain from plantar fasciitis in both feet.  He stated it was his professional opinion that it was medically necessary for the Veteran to have custom made orthotics in an attempt to alleviate some of the pulling on her fascia bilaterally.

A letter dated in March 2009 from the Veteran's mother notes that she witnessed severe muscle spasms in the Veteran's feet that did not go away immediately.  She noted the Veteran experienced them at night and frequently during the day, and that she had seen the Veteran's feet swollen without alleviation from elevating the feet.  She stated that the Veteran's new custom shoe inserts offered little relief.

A letter dated in March 2009 from M.D., R.N. stated that she had assisted the Veteran in the past to help relieve the severe muscle spasms in her feet while the Veteran was receiving her hemodialysis treatments at the New Port Richey Kidney Center.

At her May 2011 Travel Board hearing, the Veteran reported pain and swelling in her feet.  She testified that she had difficulty walking and had circulation problems in her feet.  She indicated that her condition had worsened since her VA examination in April 2008.  

At the Veteran's February 2013 VA examination, the examiner noted that the claims file was reviewed.  The Veteran reported that her plantar fasciitis had worsened.  She reported no history of hospitalization, surgery, or procedures for her foot condition.   She reported pain in her feet and the examiner noted acquired claw foot with great toe dorsiflexion of both toes.  The examiner noted that the Veteran had a nonantalgic gait.  There was no pain or tenderness noted.  Shortened plantar fascia was noted in both feet.  There were no painful callosities.  Pedal pulses were palpable and epicritic sensation was intact bilaterally.  Skin temperature was warm from proximal to distal.  There was no hair growth and no edema.  There were varicosities to medial arch with hallux nail thickened, elongated and discolored with subungual debris.  Webspaces were dry, clean, and intact.  There was no pain to the left lateral base of the fifth metatarsal at styloid process and no pain upon inversion or eversion.  No other gross deformities were noted.  The examiner noted a left foot fifth metatarsal fracture which had occurred in July of 2012.  The Veteran stated she was in a boot for a couple of weeks and denied any problems at the time of the examination.  The Veteran reported using custom orthotics for ambulation.  The examiner diagnosed claw foot and plantar fasciitis.

The February 2013 VA examination noted that the Veteran was seen in July 2008, February 2009, and January 2010 for periodic podiatric evaluations and management.  The July 2008 outpatient treatment note indicated that diabetic foot care was discussed and orthotics were ordered.  The January 2010 outpatient treatment showed dorsalis pedis as 2/4 and posterior tibial as 2/4 with no edema, no erythema, no cyanosis, and no clubbing.  Skin was warm with no ulcerations, no hyperkeratotic lesions, hair diminished, and nails short and dystrophic.  Sensation was diminished with monofilament testing with no gross structural abnormality.

At her June 2014 VA examination, the examiner noted that the e-folders were reviewed.  The Veteran reported that her condition had not changed.  It was noted that the Veteran had diabetes for a long time with diabetic neuropathy which caused her to have numbness and tingling in both feet.  The Veteran reported redness, swelling, and pain.  The examiner noted that these symptoms were not related to the Veteran's service connected plantar fasciitis but related to circulatory problems from the diabetes mellitus and tobacco abuse.  She reported no flare-ups.  
The examiner noted functional loss with increased walking and pain on manipulation of the feet.  There was no swelling and no characteristic calluses.  The Veteran reported the symptoms were relieved with built up shoes.  There was no extreme tenderness of plantar surfaces.  There was no decreased longitudinal arch height of one or both on weight bearing.  There was no inward displacement or severe spasms of the Achilles tendon.  There had been no hospitalizations or procedures.  

Analysis

In this case, after consideration of the above-cited evidence, the Board finds that throughout the entire period on appeal, the criteria for a 30 percent rating for bilateral plantar fasciitis have been met.  The Board initially finds that the Veteran's service-connected disorder is more properly evaluated under Diagnostic Code 5278, as her symptoms more closely match the criteria in that diagnostic code, and as the Veteran at times has exhibited pes cavus.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is completely dependent on the facts of a particular case; Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology).

During the appeal period, the evidence of record consistently showed that the Veteran experienced shortened plantar fascia and marked foot tenderness.  The Board finds that the criteria for a 30 percent rating for bilateral plantar fasciitis have been approximated.

With respect to a rating in excess of 30 percent, the Board notes that none of the treating or examining physicians suggested the presence of marked contraction of the plantar fascia.  Even assuming such marked shortening, the pertinent rating criteria require, in addition to marked shortening of the plantar fascia, dropped forefoot, hammertoe deformities affecting each toe, callosities, and varus deformity.  The record shows that the Veteran's feet do not exhibit any of the other required criteria.  Accordingly, a rating higher than 30 percent is not warranted.  The Board notes that both feet exhibit the same symptoms at the same level of severity, and thus neither foot alone, warrants a 30 percent rating.

With respect to Diagnostic Code 5276, a rating in excess of 30 percent is not warranted for any point during this period, as the Veteran's symptoms do not approximate "pronounced pronation" as contemplated by the higher rating under Diagnostic Code 5276, or Achilles abnormalities on inward displacement.  The Board has considered whether the Veteran is entitled to the assignment of higher or separate ratings under other applicable rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284 (2014).  The only other potentially applicable diagnostic code is Diagnostic Code 5284, for foot injuries.  However, the history of the Veteran's bilateral foot disorder does not involve foot injury.  In any event, given the Veteran's level of function in both feet, the Board finds that neither foot would approximate more than moderate foot injury.  

Although the Veteran does have pain associated with her musculoskeletal disability, a higher rating for functional impairment is not warranted at any point during the rating period, as the Board finds that a 30 percent disability rating throughout this period adequately contemplates such pain.  First and foremost, the language of the schedule specifically contemplates pain. 

Finally, the Board has also considered the Veteran's statements regarding the severity of her bilateral foot disability symptoms.  As a lay person, the Veteran is competent to attest to physical symptoms that she experiences, such as persistent foot pain.  Generally, she has been credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 30 percent is warranted at this time.  Her testimony at her hearing and statements failed to establish a greater degree of functional impairment.  Here, the medical findings directly address the criteria under which the Veteran's foot disabilities are evaluated.  The Board finds the medical evidence to be far more probative of the degree of impairment than the Veteran's lay statements. 

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected bilateral plantar fasciitis, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains her disability is manifested by pain on use and occasional swelling. Her symptoms and the type of resulting functional impairment described by her are contemplated in the rating criteria, including the alternative rating criteria for pes planus.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Her numbness and tingling sensations were attributed to diabetes.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran is not service connected for any other disorder.

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that such a claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure with hemodialysis as a result of treatment received at VA facilities for diabetes mellitus, type I is denied

Entitlement to a 30 percent evaluation, but no higher, for bilateral plantar fasciitis, throughout the entire period under appeal is granted, subject to the regulations governing monetary awards.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


